SUPPLEMENT TO BORROWER
STOCK PLEDGE AGREEMENT


          SUPPLEMENT, dated as of September 6, 2002 (this "Supplement"), to the
BORROWER STOCK PLEDGE AGREEMENT, dated as of September 8, 1999, as amended by
Amendment No. 1 thereto, dated as of December 19, 1999 (as so amended, the
"Pledge Agreement"), made by Cogentrix Delaware Holdings, Inc., a Delaware
corporation (the "Pledgor") in favor of Dresdner Bank AG, New York Branch, as
administrative agent for the lenders referred to under the Existing Credit
Agreement, dated as of September 8, 1999, referred to below.


W I T N E S S E T H:


          WHEREAS, the Pledgor is the legal and beneficial owner of the shares
of Pledged Stock (as defined in the Pledge Agreement) issued by the Issuer (as
defined in the Pledge Agreement);

          WHEREAS, the Pledgor entered into the Pledge Agreement pursuant to the
Credit Agreement, dated as of September 8, 1999, as amended by the First
Amendment thereto, dated as of December 19, 1999 (as so amended, the "Existing
Credit Agreement"), among the Issuer, the several banks and other financial
institutions or entities parties thereto, and Dresdner Bank AG, New York Branch
("Dresdner") as administrative agent thereunder;

          WHEREAS, General Electric Capital Corporation ("GECC") has agreed to
replace Dresdner as administrative agent;

          WHEREAS, at the request of the Issuer, the parties to the Credit
Agreement have agreed to amend and restate the Existing Credit Agreement
pursuant to and as provided in the Amended and Restated Credit Agreement, dated
as of September 6, 2002 (the "Credit Agreement"), among the Borrower, the
several banks and other financial institutions parties or entities thereto (the
"Lenders") and GECC, as administrative agent for the Lenders (the
"Administrative Agent"); and

          WHEREAS, it is a condition precedent to the effectiveness of the
Credit Agreement that the Pledgor execute and deliver this Supplement;

          NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Pledgor and the Administrative Agent hereby agree as
follows:

          1.          Definitions.  All terms defined in the Pledge Agreement
shall have such defined meanings when used herein unless otherwise defined
herein.

          2.          Acknowledgement.  The parties hereto acknowledge and agree
that (i) the term "Credit Agreement" wherever used in the Pledge Agreement shall
be deemed a reference to the Credit Agreement as defined above, and (ii) the
term "Administrative Agent" wherever used in the Pledge Agreement shall be
deemed a reference to GECC, as Administrative Agent for the Lenders.

          3.          Confirmation.  The Pledgor hereby confirms the pledge and
delivery to the Administrative Agent, for the ratable benefit of the Secured
Parties (as defined in the Credit Agreement), all the Pledged Stock and the
granting by the Pledgor to the Administrative Agent, for the ratable benefit of
the Secured Parties (as defined in the Credit Agreement), of a first lien on and
first perfected security interest in, the Collateral, as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations now existing or
hereafter arising.

          4.          Representations.  The Pledgor hereby confirms, reaffirms
and restates that all of the representations and warranties set forth in Section
4 of the Pledge Agreement are true and correct on and as of the date hereof.

          5.          Conditions to Effectiveness.  This Supplement shall become
effective on the date as of which (i) the Administrative Agent shall have
received a counterpart of this Supplement, duly executed and delivered by a duly
authorized officer of the Pledgor, and (ii) the "Amendment Effective Date" shall
have occurred under the Credit Agreement (as defined therein).

          6.          Counterparts.  This Supplement may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

          7.          GOVERNING LAW.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


          IN WITNESS WHEREOF, the parties hereto have caused this Supplement to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

COGENTRIX DELAWARE HOLDINGS, INC.



By:        s/    JOHN W. O'CONNOR          
       Name:   John W. O'Connor
      Title:      Vice President - Finance



GENERAL ELECTRIC CAPITAL CORPORATION,
   as Administrative Agent



By:        s/    SIMON DUNCAN                   
       Name:   Simon Duncan
       Title:     Manager - Operations



